United States Court of Appeals
                                                                   Fifth Circuit

                                                               FILED
                 IN THE UNITED STATES COURT OF APPEALS      August 18, 2004
                         FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                             No. 04-10320
                          Conference Calendar



THOMAS P. BUDNICK,

                                      Plaintiff-Appellant,

versus

HAMPDEN COUNTY HOUSE OF CORRECTION,

                                      Defendant-Appellee.

                         --------------------
             Appeal from the United States District Court
                  for the Northern District of Texas
                       USDC No. 3:03-CV-3048-N
                         --------------------

Before HIGGINBOTHAM, DAVIS, and PICKERING, Circuit Judges.

PER CURIAM:*

     Thomas P. Budnick, # 34-123286, a Massachusetts inmate

housed at the Hampden County House of Corrections in Ludlow,

Massachusetts, appeals the dismissal of his complaint pursuant to

28 U.S.C. § 1406(a) for lack of proper venue.     See 28 U.S.C.

§ 1391(b).     We hold that the district court did not abuse its

discretion in dismissing Budnick’s complaint for lack of proper

venue.   See Lowery v. Estelle, 533 F.2d 265, 267 (5th Cir. 1976).




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-10320
                                -2-

     Because the appeal lacks arguable merit, it is frivolous and

is DISMISSED.   See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983); 5TH CIR. R. 42.2.

     The dismissal of this appeal as frivolous counts as a strike

for purposes of 28 U.S.C. § 1915(g).      See Adepegba v. Hammons,

103 F.3d 383, 387 (5th Cir. 1996).   Budnick is cautioned that

once he accumulates three strikes, he may not proceed in forma

pauperis (IFP) in any civil action or appeal filed while he is

incarcerated or detained in any facility.     As Budnick is not

proceeding IFP in the instant appeal, Budnick also is WARNED that

sanctions may be imposed in response to future frivolous filings.

     APPEAL DISMISSED AS FRIVOLOUS; SANCTIONS WARNING ISSUED.